        Case 5:18-cv-00235-MAD-ATB Document 103 Filed 03/28/19 Page 1 of 1
                                                                                  445 HAMILTON AVE, SUITE 605
                                                                                       WHITE PLAINS, NY 10601
                                                                                         Phone: (914) 298-3281
                                                                                           Fax: (845) 562-3492
                                                                                             www.fbfglaw.com


                                                                March 28, 2019

VIA ECF
Hon. Andrew T. Baxter, United States Magistrate Judge
James M. Hanley Federal Building & U.S. Courthouse
100 South Clinton Street
Syracuse, NY 13261

          Re:    Gonzales v. Agway Energy Services, LLC, Case No. 5:18-cv-00235-MAD-ATB

Dear Judge Baxter:

          My office represents Plaintiff Naomi Gonzales (“Plaintiff”) in the above-referenced

action. I write regarding Defendant Agway Energy Services, LLC’s (“Defendant”) March 27,

2019 letter to Judge D’Agostino informing the Court of its decision to defer its anticipated

motion to transfer venue. ECF No. 102. In light of Defendant’s decision to postpone its motion

until the class certification stage of proceedings, Plaintiff respectfully requests that Your Honor

lift the stay on discovery concerning putative class members who reside in Pennsylvania, which

Your Honor initially Ordered on June 7, 2018. There are no currently pending motions before

Judge D’Agostino regarding the propriety of including Defendant’s Pennsylvania customers in

the putative class. A proposed Order lifting the stay is attached hereto as “Exhibit A.”

          I appreciate the Court’s continued attention to this matter.

                                                        Respectfully submitted,

                                                        s/ Todd S. Garber
                                                        Todd S. Garber




{00300178 }
